Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with Stephen Hertzler (58247) on 07/11/2022.

The application has been amended as follows:









6. (Currently Amended) A mobile communication method used in a user terminal comprising: 
receiving, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal; and 
performing communication by using the two or more narrow bands based on the narrow band allocation information, wherein 
the two or more narrow bands are provided within a bandwidth supportable by the user terminal, and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies [[the]] a number of the two or more narrow bands, wherein 
the plurality of narrow bands is classified into two or more groups, and 
the two or more narrow bands is selected based on the number index from among a group including the narrow band specified by the start index.

14. (Currently Amended) The mobile communication method according to claim 12, wherein 
[[a]] the plurality of narrow bands is classified into two or more groups, 
the number of the two or more groups is determined by the number of times hopping is performed in the frequency hopping applied to the user terminal, and 
the frequency hopping applied to the user terminal is performed between the two or more groups while maintaining a state in which the two or more narrow bands are included in one group.

17. (Currently Amended) The mobile communication method according to claim 15, wherein 
the two or more narrow bands are consecutive in [[the]] a frequency direction, 
the user terminal is configured to use consecutive resource blocks in resource blocks included in the two or more narrow bands, and 
the blank information includes information specifying a level of frequency at which the blank resource block is to be arranged, and information specifying a number of the blank resource blocks.  

18. (Currently Amended) The mobile communication method according to claim 15, wherein 
the two or more narrow bands are consecutive in [[the]] a frequency direction, 
the user terminal is configured to use consecutive resource blocks in resource blocks included in the two or more narrow bands, and 4Application No. 16/364,252 Docket No. 005200-K00724 
the blank information includes information specifying an arrangement of the blank resource block.

19. (Currently Amended) A user terminal comprising a processor and a memory, the processor being configured to: 
receive, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal; and 
perform communication by using the two or more narrow bands based on the narrow band allocation information, wherein 
the two or more narrow bands are provided within a bandwidth supportable by the user terminal, and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies [[the]] a number of the two or more narrow bands, wherein 
the plurality of narrow bands is classified into two or more groups, and 
the two or more narrow bands is selected based on the number index from among a group including the narrow band specified by the start index.  

20. (Currently Amended) An apparatus provided in a user terminal, the apparatus comprising a processor and a memory, the processor being configured to: 
receive, from a base station, narrow band allocation information allocating two or more narrow bands to the user terminal; and 
perform communication by using the two or more narrow bands based on the narrow band allocation information, wherein 
the two or more narrow bands are provided within a bandwidth supportable by the user terminal, and 
the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies [[the]] a  number of the two or more narrow bands, wherein 
the plurality of narrow bands is classified into two or more groups, and 5Application No. 16/364,252 Docket No. 005200-K00724 
the two or more narrow bands is selected based on the number index from among a group including the narrow band specified by the start index.
  



















Allowable Subject Matter
Claims 6-9 and 11-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, 19, and 20, the combination of limitations involving, receiving narrow band allocation information allocating two or more narrow bands, wherein the narrow band allocation information includes a start index that specifies one of a plurality of narrow bands and a number index that specifies the number of the two or more narrow band, wherein the plurality of narrow bands is classified into two or more groups, and the two or more narrow bands is selected based on the number index from among a group including the narrow band specified by the start index, among other claim limitation, are non-obvious over the prior art. 
The closest prior art of record YI et al. (US 20210022117 A1) and Takeda et al. (US 20180139725 A1) disclose conventional systems, either singularly or in combination, fail to anticipate or render the above features obvious, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416